Order entered October 2, 2019




                                           In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                    No. 05-19-00835-CV

                               EX PARTE CHARLES FERRIS

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-01805-2019

                                         ORDER
       Before the Court is appellee’s September 30, 2019 motion to substitute counsel. We

GRANT the motion and DIRECT the Clerk of the Court to remove Andrew Morris of The

Coffey Firm as appellee’s counsel and substitute J. Edward Niehaus of Bodkin Niehaus Dorris &

Jolley PLLC in his place.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE